EXHIBIT 10.1 2017 Form of RSU Agreement for Employees Exhibit A LAYNE CHRISTENSEN COMPANY2 Restricted Stock Unit Agreement Date of Grant: Number of Restricted Stock Units Granted: This Award Agreement dated , is made by and between Layne Christensen Company, a Delaware corporation (the “Company”), and ("Participant"). RECITALS: A.Effective June 8, 2006, the Company's stockholders initially approved the Layne Christensen Company 2006 Equity Incentive Plan (the "Plan") pursuant to which the Company may, from time to time, grant Restricted Stock Units to eligible Service Providers of the Company.
